Exhibit 10.12

AMENDMENT #1 TO MANUFACTURING SERVICES AGREEMENT

This Amendment #1 (this “Amendment #1”), effective as of January 1, 2008 (the
“Effective Date”), is made by and between Patheon Inc., a corporation existing
under the laws of Canada, Patheon Pharmaceuticals Inc., a corporation existing
under the laws of the State of Delaware (collectively, “Patheon”) and Transcept
Pharmaceuticals, Inc., a corporation existing under the laws of Delaware and
formerly TransOral Pharmaceuticals, Inc. (“Transcept”). Patheon and the
Transcept may be referred to herein by name or as a “Party,” or collectively as
the “Parties.”

BACKGROUND

WHEREAS, Patheon and Transcept entered into that certain Manufacturing Services
Agreement dated October 6, 2006 (such agreement, the “Manufacturing Services
Agreement”) under which Patheon undertook certain obligations to manufacture and
supply Product (as defined in the Manufacturing Services Agreement) for
Transcept and Transcept undertook certain payment and minimum purchase
obligations with respect to such Product.

WHEREAS, the Parties now wish to amend the Manufacturing Services Agreement to
reflect their mutual agreement that Patheon will not be performing any
Manufacturing Services (as defined in the Manufacturing Services Agreement) or
other activities with respect to the Product at Patheon’s manufacturing facility
located at 111 Consumers Drive, Whitby, Ontario L1N 5Z5 (referred to in the
Manufacturing Services Agreement as the “Secondary Manufacturing Site”).

NOW, THEREFORE, in consideration of the covenants and promises set forth herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby expressly acknowledged by the Parties, each of the undersigned
covenants and agrees as follows:

 

1. All occurrences of the term “Secondary Manufacturing Site” and/or “Whitby”
shall be deleted from the Manufacturing Services Agreement, including without
limitation the references made to such terms in Article 1 and Sections 2.1,
2.1(a), 2.1(c), 2.1(d), 2.1(e), 2.2(a), 2.2(b), 2.2(c), 3.1, 5.4, 7.5(a),
7.5(b), 7.6, 9.3(b) and 9.3(c).

 

2. Section 3.1 of the Manufacturing Services Agreement shall be amended and
restated to read as follows:

 

  “3.1 Supply of Product.

Commencing on the Commencement Date and during the term of the Agreement,
Patheon shall manufacture and supply all quantities of the Product ordered by
Client in the Territory pursuant to this Agreement. Subject to the Client’s
rights to qualify a third party manufacturer under Section 3.6 and Client’s
rights under

 

 

Confidential treatment has been requested for portions of this exhibit. These
portions have been omitted from this exhibit and have been filed separately with
the Securities and Exchange Commission.



--------------------------------------------------------------------------------

Section 3.6 in the event of a Supply Failure (as defined in Section 3.6),
commencing on the Commencement Date and during the term of this Agreement,
Client shall commit to purchase its entire requirements of Product(s) for sale
in the Territory from Patheon by placing orders for [***] of its requirements of
Products in the Territory during any Year from the Manufacturing Site (the
“Purchase Commitment”).”

 

3. For clarity, (i) Patheon shall not conduct any Manufacturing Services or
other activities with respect to the Product, Active Materials or Components
(each as defined in the Manufacturing Services Agreement) at the Secondary
Manufacturing Site; and (ii) the foregoing activities shall only be conducted at
the Manufacturing Site (as defined in the Manufacturing Services Agreement).

 

4. Each Party represents and warrants that: (i) it has full power and authority
to enter into and perform this Amendment #1; (ii) its entering into of this
Amendment #1 will not violate any right of or breach any obligation to any third
party under any agreement or arrangement between such Party and such third
party; and (iii) its execution, delivery and performance of this Agreement has
been duly authorized by such Party.

 

5. All of the covenants and agreements contained herein shall be binding upon
and shall inure to the benefit of the Parties and their respective
representatives, successors and assigns. Except for as specifically modified
under this Amendment #1, all of the Parties’ obligations under the Manufacturing
Services Agreement shall remain unchanged.

 

6. Any disputes arising from this Amendment #1 shall be governed by the
provisions of Article 12 of the Manufacturing Services Agreement.

 

7. This Amendment #1 may be executed in counterparts, all of which, when taken
together, shall constitute one and the same Amendment #1.

[remainder of this page intentionally left blank]

 

2

 

 

[***] Confidential treatment has been requested for portions of this exhibit.
These portions have been omitted from this exhibit and have been filed
separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have each duly executed this Amendment #1
effective as of the Effective Date.

 

PATHEON INC By:   /s/ Steve Liberty Name:   Steve Liberty Title:   Senior Vice
President Operations Canada PATHEON PHARMACEUTICALS INC. By:   /s/ Francis P.
McCune Name:   Francis P. McCune Title:   Secretary TRANSCEPT PHARMACEUTICALS,
INC. By   /s/ Glenn A. Oclassen Name:   Glenn A. Oclassen Title:   CEO,
President, Director By:   /s/ Thomas P. Soloway Name:   Thomas P. Soloway Title:
  Senior Vice President & CFO

 

3